DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 28 January 2021.
Claims 1-34 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 18, 28, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 2 recites “a longitudinal axis”, is this a new axis or the same as in claim 1? Examiner will interpret as “the longitudinal axis”. 
Claim 11, line 2 recites “each lobe”, are these new lobes or the same as previously recited? Examiner will interpret as “each of the lobes”. Same issue is in Claim 18 on line 5.
Claim 28, second to last two lines recite “a workpiece”, is this a new workpiece or the same as on line 1? Examiner will interpret as “the workpiece”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buetow (US 7,565,992).

Claim 1, Buetow teaches a compliant tip member (10; Fig. 1) for a fastening tool (14; Fig. 1) comprising:
a body (16; Fig. 1) having longitudinal axis (dotted line 4 shows the longitudinal axis in Fig. 3), a forward section (26; Fig. 1), a rearward section (18; Fig. 1) longitudinally opposite to the forward section and at least two lateral sides (32; Fig. 1) aligned on opposite sides of the longitudinal axis connecting the forward and rearward sections (see Fig. 1);
(30; Fig. 1) forming at least a portion of the forward section and being compressible relative to the rearward section (“collapsible” ¶[0027]); and
a recess (22; Fig. 1) within a surface between the forward section and the rearward section, the recess being closed toward the forward section and open toward the rearward section (see Fig. 2 showing it closed on the forward section and open on the rear section to fit over workpiece contact element 12).

Claim 2, Buetow teaches the compliant tip member according to claim 1, wherein the body is unitary (see Figs. 1-8 showing 16 is a unitary body).

Claim 3, Buetow teaches the compliant tip member according to claim 1, wherein the body is substantially resilient (“resilient, scratch-resistant material” ¶[0006]).

Claim 4, Buetow teaches the compliant tip member according to claim 1, wherein the body is formed from an elastomeric material (“resilient rubber or rubber-like material” ¶[0024]).

Claim 5, Buetow teaches the compliant tip member according to claim 1, wherein the forward section includes a workpiece contact surface (30 & 28; Fig. 2).

Claim 6, Buetow teaches the compliant tip member according to claim 1, wherein the compression portion is longitudinally compressible (“Referring now to FIGS. 4-6, each of the locator nubs 30 is collapsible so that once positioned, the depth-of-drive adjustment of the fastener driver 14 is maintained despite the added axial length of the locator 10.” ¶[0027]).

Claim 7, Buetow teaches the compliant tip member according to claim 1, wherein the compression portion is angularly compressible with respect to a longitudinal axis through the body (made of rubber, which is compressible in all directions; ¶[0024]).

Claim 8, Buetow teaches the compliant tip member according to claim 1, wherein, the compression portion comprises at least one bore (40; Fig. 4) passing vertically through the forward section (see Fig. 4 showing a bore 40 going into the forward section).

Claim 9, Buetow teaches the compliant tip member according to claim 8, wherein, when compressed, the at least one bore (40; Fig. 4) in the compression portion deforms (“The castellated construction is provided in the form of a plurality, preferably four spaced collapsible lugs 38 separated by an "X" or cross shaped surface 40 (FIG. 13) which is generally coplanar with the substrate contact surface 28.” ¶[0027]).

Claim 10, Buetow teaches the compliant tip member according to claim 1, wherein the compression portion comprises projections (38; Fig. 4) protruding forwardly on the forward section (¶[0027]).

Claim 11, Buetow teaches the compliant tip member according to claim 10, wherein the projections comprise a pair of lobes (30; Fig. 2), each lobe having a bore passing vertically therethrough (see Fig. 4 showing a bore 40 going into nubs 30).

Claim 12, Buetow teaches the compliant tip member according to claim 10, wherein the projections (30, 38, 40; Fig. 2) comprise a pair of wings (“each locator nub 30 is integral with a corresponding generally rod-like pod formation 32 on the body 16 extending generally parallel to the axis of the workpiece contact element 12 so that each nub 30 is generally adjacent the substrate contact surface 28.” ¶[0025]).

Claim 13, Buetow teaches the compliant tip member according to claim 10, wherein the projections (30, 38, 40; Fig. 2)  comprise a pair of webbed wings (“each locator nub 30 is integral with a corresponding generally rod-like pod formation 32 on the body 16 extending generally parallel to the axis of the workpiece contact element 12 so that each nub 30 is generally adjacent the substrate contact surface 28.” ¶[0025]).

Claim 14, Buetow teaches the compliant tip member according to claim 1, wherein the compression portion (30; Fig. 2) comprises a slot having an inner wall (“The castellated construction is provided in the form of a plurality, preferably four spaced collapsible lugs 38 separated by an "X" or cross shaped surface 40 (FIG. 13) which is generally coplanar with the substrate contact surface 28.” ¶[0027]).

Claim 15, Buetow teaches the compliant tip member according to claim 14, wherein the compression portion further comprises at least one compression limiting member protruding from the inner wall of the slot (“The castellated construction is provided in the form of a plurality, preferably four spaced collapsible lugs 38 separated by an "X" or cross shaped surface 40 (FIG. 13) which is generally coplanar with the substrate contact surface 28. To facilitate location of the lugs 38 into concave trim surfaces, each lug has a generally concave exterior surface.” ¶[0027]).

Claim 16, Buetow teaches the compliant tip member according to claim 1, wherein the recess (22; Fig. 4) is configured to receive and retain a work contact element (see Fig. 2 showing it closed on the forward section and open on the rear section to fit over workpiece contact element 12).

Claim 17, Buetow teaches the compliant tip member according to claim 1, wherein the body includes a retaining portion (24; Fig. 4) for removably coupling the fastening tool (“locking formations 24 (FIG. 4) preferably integral with the body 16, retain the workpiece end 20 in a snap-type friction fit relationship.” ¶[0024]).

Claim 18, Buetow teaches a compliant tip member (10; Fig. 1) for a fastening tool (14; Fig. 1) comprising:
a body (16; Fig. 1) having a forward section (26; Fig. 1), a rearward section (18; Fig. 1) longitudinally opposite to the forward section and lateral sides (32; Fig. 1) connecting the forward and rearward sections (see Fig. 1);
a pair of lobes (30; Fig. 2) forming at least a portion of the forward section and being compressible relative to the rearward section each lobe having a bore extending vertically through the forward section (see Fig. 4 showing a bore 40 going into nubs 30);
a span portion connecting the pair of lobes (“each locator nub 30 is integral with a corresponding generally rod-like pod formation 32 on the body 16 extending generally parallel to the axis of the workpiece contact element 12 so that each nub 30 is generally adjacent the substrate contact surface 28.” ¶[0025]); and
a retaining portion (24; Fig. 4) for retaining a fastening tool on the body (“locking formations 24 (FIG. 4) preferably integral with the body 16, retain the workpiece end 20 in a snap-type friction fit relationship.” ¶[0024]).

Claim 19, Buetow teaches the compliant tip member according to claim 18, wherein the pair of lobes protrude (30; Fig. 2) obliquely from the forward section (lobes 30 have “generally concave exterior surface” ¶[0027]).

Claim 20, Buetow teaches the compliant tip member according to claim 18, wherein the retaining portion (24; Fig. 4) comprises a recess between the forward section (24; Fig. 4) and the rearward section (22; Fig. 4).

Claim 21, Buetow teaches the compliant tip member according to claim 18, wherein the span portion is arcuate (26, 28; see Fig. 4 showing an arcuate profile).

Claim 22, Buetow teaches the compliant tip member according to claim 18, wherein the span portion and the lobes are configured to form a workpiece contact surface for the body (30 & 28; Fig. 2).

Claim 23, Buetow teaches the compliant tip member according to claim 18, wherein the body is substantially resilient (“resilient, scratch-resistant material” ¶[0006]).

Claim 24, Buetow teaches the compliant tip member according to claim 18, wherein the body is formed from an elastomeric material (“resilient rubber or rubber-like material” ¶[0024]).

Claim 25, Buetow teaches the compliant tip member according to claim 18, wherein the forward section is substantially compressible relative to the rearward section (“Referring now to FIGS. 4-6, each of the locator nubs 30 is collapsible so that once positioned, the depth-of-drive adjustment of the fastener driver 14 is maintained despite the added axial length of the locator 10.” ¶[0027]).

Claim 26, Buetow teaches the compliant tip member according to claim 18, wherein when compressed, at least one bore (40; Fig. 4) in the pair of lobes deforms.

Claim 27, Buetow teaches the compliant tip member according to claim 18, wherein when compressed against a workpiece, the forward section deforms to increase a contact surface area between the compliant tip and the workpiece (“The castellated construction is provided in the form of a plurality, preferably four spaced collapsible lugs 38 separated by an "X" or cross shaped surface 40 (FIG. 13) which is generally coplanar with the substrate contact surface 28.” ¶[0027]).

Claim 28, Buetow teaches a fastening tool for use in driving a fastener into a workpiece (14; Fig. 1), the fastening tool comprising:
a housing assembly (14; Fig. 1) having a fastener drive track defined therein;
a fastener driver reciprocally mounted for movement within the fastener drive track along a drive axis (¶[0023]);
a nosepiece assembly (12; Fig. 2) connected to the housing, the nosepiece assembly including a nose portion having a longitudinal body with a tip at a distal end (¶[0023]);
a power operated system carried by the housing and configured to drive the fastener along the drive axis out of the fastener drive track and into a workpiece through (¶[0023]); and
a tip member (10; Fig. 1) disposed on the tip of the nose portion (see Fig. 2 showing it closed on the forward section and open on the rear section to fit over workpiece contact element 12), the tip member having body formed with a forward section (26; Fig. 1) including a compression portion (30; Fig. 1) and a rearward section (18; Fig. 1), the compression portion having at least one bore (40; Fig. 4) that deforms when the compression portion is pressed against a workpiece (“The castellated construction is provided in the form of a plurality, preferably four spaced collapsible lugs 38 separated by an "X" or cross shaped surface 40 (FIG. 13) which is generally coplanar with the substrate contact surface 28.” ¶[0027]).

Claim 29, Buetow teaches the fastening tool according to claim 28, wherein the tip member comprises a recess (22 & 24; Fig. 4) for retaining the tip of the nose portion (“locking formations 24 (FIG. 4) preferably integral with the body 16, retain the workpiece end 20 in a snap-type friction fit relationship.” ¶[0024]).

Claim 30, Buetow teaches the fastening tool according to claim 28, wherein the body is substantially resilient (“resilient, scratch-resistant material” ¶[0006]).

Claim 31, Buetow teaches the fastening tool according to claim 28, wherein the body is formed from an elastomeric material (“resilient rubber or rubber-like material” ¶[0024]).

Claim 32, Buetow teaches the fastening tool according to claim 28, wherein the tip member is removably coupled to the nosepiece (“the present tip is readily removable from the tool's workpiece contact element to permit conventional use.” ¶[0006]).

Claim 33, Buetow teaches the fastening tool according to claim 28, wherein the unitary body comprises laterally opposing apertures for retaining a locking portion of the nosepiece (“locking formations 24 (FIG. 4) preferably integral with the body 16, retain the workpiece end 20 in a snap-type friction fit relationship.” ¶[0024]).

Claim 34, Buetow teaches the fastening tool according to claim 28, wherein the body includes a retaining portion for removably coupling the fastening tool (“locking formations 24 (FIG. 4) preferably integral with the body 16, retain the workpiece end 20 in a snap-type friction fit relationship.” ¶[0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731